Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT

This application contains the following embodiments:

Embodiment 1 - Figs. 1.1 through 1.7
Embodiment 2 - Figs. 2.1 through 2.7

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The examiner makes note that it is considered to be obvious to substitute one well known fruit for another.

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 

The claimed design is allowable. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914